Citation Nr: 1550241	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to September 1984 and from February 1987 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran presented sworn testimony at a hearing before the undersigned in October 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  He reported that he had been told that he snored loudly in service, and he would wake up most mornings with headaches.  See Hearing Tr. at 3, 12.  His service treatment records (STRs) document his complaints of and treatment for headaches in service.  See November 1990 and March 1997 STRs.  He was diagnosed with sleep apnea in 2010.  After discussing his symptoms with his VA primary care physician, the physician indicated that his headaches in service could have possibly been a manifestation of sleep apnea at that time.  See Hearing Tr. at 6, 9 and 12.  Thus, the Board finds that remand is in order for a VA examination to determine the etiology of the Veteran's sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the Veteran has been treated by his VA primary care physician for headaches since 2005; however, his VA medical records from 2005 to 2010 have not been associated with the claims file.  On remand, these records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance or clarification from the Veteran, obtain his VA medical records concerning his treatment for headaches from January 2005 to August 2010, as well as any VA treatment records for sleep apnea from June 2011 to the present.

2.  Ask the Veteran if there are any other records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is provided (if necessary) should be sought.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sleep apnea symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then schedule the Veteran for a VA examination to determine the onset and etiology of his obstructive sleep apnea.  The claims folder should be reviewed by the examiner.  

The VA examiner should address whether it at least as likely as not that the Veteran's sleep apnea had its onset in service or is related to an injury or disease incurred in service.  Specifically, the examiner should provide an opinion as to whether the Veteran's sleep apnea symptom presentation after service is consistent with the onset of sleep apnea during his active duty service between February 1987 and September 2003.  In answering these questions, the examiner should specifically consider and discuss (1) the Veteran's November 1990 and March 1997 STRs showing treatment for tension-type headaches, (2) his post-service medical records; (3) the August 2003 VA examination concerning the Veteran's headache condition; and (4) the Veteran's lay statements concerning his observable symptoms during service, including loud snoring and morning headaches.  

A complete rationale should be provided for any opinion stated.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state why an opinion cannot be provided.

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




